NUMBER 13-14-00299-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

MARCUS ALLEN BERGH,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                 ORDER TO FILE APPELLATE BRIEF
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is currently before the Court on appellant's second extension of time to

file the brief. The reporter’s record was filed on July 14, 2014, and appellant’s brief was

originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a). This Court
has previously granted appellant one extension of time totaling 86 days to file the brief,

and appellant now seeks an additional 60 days, until February 2, 2015, to file the brief.

       The Court GRANTS appellant’s second unopposed motion to file the brief and

ORDERS the Honorable Arnold Hayden to file the brief on or before February 2, 2015.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of December,2014.




                                             2